Citation Nr: 1716155	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for type II diabetes mellitus due exposure to herbicides agents while stationed at Udorn Royal Air Force Base in Thailand. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1973, including service in Thailand as discussed below.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for diabetes.  The Veteran filed a timely appeal on the now standard notice of disagreement (NOD) form that is required for a valid NOD effective March 24, 2015.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).

In a September 2016 rating decision, the RO denied service connection for lung cancer.  The Veteran filed a statement disagreeing with this decision in November 2016, but it was not on the standard form and is therefore not considered a valid NOD.  38 C.F.R. §  20.201(a) (2016).  Given that the Board is in this case finding that the Veteran was exposed to herbicides such that the presumption of service connection for diseases listed in 38 C.F.R. § 3.309(e) (2016) applies, and lung cancer is listed in 38 C.F.R. § 3.309(e), and the Veteran's case has been advanced on the docket due to serious illness, this matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

In March 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Jackson, Mississippi RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicide agents during his period of service at Udorn Royal Air Force Base in Thailand.

2.  The Veteran has a current diagnosis of type II diabetes mellitus.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for type II diabetes mellitus as due to exposure to certain herbicide agents during active military service are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's service connection claim for type II diabetes mellitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that his type II diabetes is due to exposure to herbicide agents during active military service.  Specifically, the Veteran asserts that he was exposed to herbicides while working near the perimeter as part of his duties while stationed at Udorn Royal Air Force Base in Thailand.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to the Veteran's assertion that his diabetes is due to herbicide exposure, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  Type II diabetes mellitus is listed under the diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).

In assessing the Veteran's service connection claim for diabetes, the Board must first determine whether the veteran currently has the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of type II diabetes.  See VA treatment records dated in August 2014, January 2016, April 2016, and May 2016 .  During the appeal period, the medical evidence shows that the Veteran's type II diabetes mellitus was treated with a restricted diet, oral diabetes medicine, and insulin.  Thus, the evidence of record shows that the Veteran has a current diagnosis of type II diabetes mellitus.

As was noted above, the Veteran claims he was exposed to herbicides including Agent Orange while he was stationed at Udorn Air Force Base in Thailand from January 1971 to January 1972.  VA's Compensation & Pension Service (C&P) (subsequently renamed the Compensation Service) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including Udorn Royal Air Force Base.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her military occupational specialty, performance evaluations, or other credible evidence. 

In this case, the Veteran's service records show that he served in Thailand at Udorn Royal Air Force Base (RTAFB) in Thailand from January 1971 through January 1972.  Accordingly, herbicide exposure may have occurred, depending on the nature and circumstances of his period of duty while stationed in Thailand.  

The Veteran contends that his military occupational specialty was a driver/operator of fire trucks and fire protection specialist.  See February 2016 VA Form 9 and Hearing Transcript at 5.  He explained that part of his duties included patrolling the flight line, the base, and the perimeter of the base.  He further testified at the March 2017 Board hearing that he was near the perimeter pretty much every day during his shift.  See Hearing Transcript at 4-5.  The Veteran's service personnel records show that his military occupational specialty while stationed at Udorn was fire protection specialist, driver/operator.  A performance report for the period from July 1971 to January 1972 shows that the Veteran's duties included operating firefighting vehicles and equipment, insuring proper inspection and care of assignment vehicle and equipment, positioning vehicle and equipment at fire and crash scenes for proper fire control, performing driver preventive maintenance, conducting training of other crew members, and performing routine housekeeping duties and other functions as directed by the crew chief.  Under "Facts and Specific Achievements" section of the report notes that he performed flight-line ramp patrol, runway standby, and fuel spill wash downs.  

The Veteran's descriptions are credible and consistent with the circumstances of his service, the evidence in his personnel record, and the information made public by VA.  Although the personnel records do not specifically mention that the Veteran's duties required him to go to the perimeter of the base, the personnel records indicate that he went on patrol, which would likely include the perimeter of the base.  Under the ordinary meaning of the words, the overall evidence demonstrates that it was likely the Veteran served "near the perimeter" while at Udorn Royal Air Force base in performing his duties as a fire protection specialist, driver/operator.  Accordingly, as a factual matter, the Board finds that it is at least as likely as not that the Veteran was exposed to herbicide agents during his one-year tour of duty at Udorn Royal Air Force base from January 1970 to January 1971.  Given that each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record, and resolving reasonable doubt in favor of the Veteran on this point, the Board finds he was exposed to herbicide agents.  See 38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).

Based on the foregoing, the evidence shows that the Veteran was at least as likely as not exposed to herbicides during his period of service near the perimeter at Udorn Royal Air Force Base in Thailand and that he currently has type II diabetes mellitus.  As he requires a restricted diet and an oral hypoglycemic agent and/or insulin for his diabetes, the disability is manifested to a compensable level for VA purposes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  As noted above, type II diabetes mellitus is presumed to be due to exposure to certain herbicide agents, if it has become manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, after resolving reasonable doubt in favor of the Veteran under the specific facts of this case, entitlement to service connection for type II diabetes mellitus is warranted.


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


